          Case 4:17-cv-00755-CW Document 129 Filed 03/09/20 Page 1 of 4


 1   NICHOLAS A. MIGLIACCIO (Pro Hac Vice)
     JASON S. RATHOD (Pro Hac Vice)
 2   MIGLICACCIO & RATHOD LLP
     412 H St. NE, Suite 302
 3   Washington, DC 20002
     Tel: (202) 470-3520
 4   nmigliaccio@classlawdc.com
     jrathod@classlawdc.com
 5
     (see end of document for additional attorneys)
 6
     Attorneys for Plaintiffs
 7
     SEAN M. SULLIVAN (State Bar No. 229104)
 8   DAVIS WRIGHT TREMAINE LLP
     865 South Figueroa Street, 24th Floor
 9   Los Angeles, California 90017-2566
     Telephone: (213) 633-6800
10   Fax: (213) 633-6899
     seansullivan@dwt.com
11
     KENNETH E. PAYSON (Pro Hac Vice)
12   DAVIS WRIGHT TREMAINE LLP
     920 Fifth Avenue, Suite 3300
13   Seattle, WA 98101-3045
     Telephone: (206) 622-3150
14   Fax: (206) 757-7700
     kenpayson@dwt.com
15
     (see end of document for additional attorneys)
16
     Attorneys for Defendant
17   LIBRE BY NEXUS, INC.
18                                       UNITED STATES DISTRICT COURT
19                                      NORTHERN DISTRICT OF CALIFORNIA
20

21

22

23

24

25

26

27
28

                                                      1
     [PROPOSED] ORDER ON JOINT STIP
     4823-7720-1831v.3 0108933-000006
          Case 4:17-cv-00755-CW Document 129 Filed 03/09/20 Page 2 of 4


 1   JUAN QUINTANILLA VASQUEZ GABRIELA Case No. 4:17-cv-755-CW
     PERDOMO ORTIZ, and VICTOR HUGO
 2   CATALAN MOLIN, individually and on behalf ORDER ON JOINT
     of all others similarly situated,
 3                                             STIPULATION AS MODIFIED BY
                                  Plaintiffs,
 4                                             THE COURT
              vs.
 5
     LIBRE BY NEXUS, INC. and JOHN DOES
 6   1-50,
 7                                      Defendants.
 8

 9

10

11            The Court, having considered the Joint Status Report and Stipulation of the parties,

12            IT IS HEREBY ORDERED:

13            The parties shall continue to negotiate in good faith the specific terms of the settlement,

14   the documentation of the settlement, and any other matters related to the settlement; and

15            [if the Court agrees with Plaintiffs’ position]: A status conference is set for ________ __ at

16   __:____;

17            [X]: To the extent the parties are unable to resolve any outstanding issues related to the

18   settlement by March 21, 2020, the parties shall seek to resolve their disagreement through

19   mediation with Jill Sperber, Esq. and shall file a joint status report with this Court within 10 days

20   of March 21, 2020, advising of the timing and status of such mediation.

21

22   IT IS SO ORDERED

23

24   DATED: March 9, 2020

25

26                                                          Honorable Claudia Wilken
                                                            United States District Judge
27
28

                                                        2
     ORDER ON JOINT STIP
     4823-7720-1831v.3 0108933-000006
          Case 4:17-cv-00755-CW Document 129 Filed 03/09/20 Page 3 of 4


 1
     Respectfully Submitted:
 2

 3   MIGLICACCIO & RATHOD LLP
 4

 5   By:        /s/ Jason S. Rathod
     JASON S. RATHOD
 6

 7   NICHOLAS A. MIGLIACCIO (Pro Hac Vice)
     JASON S. RATHOD (Pro Hac Vice)
 8   MIGLICACCIO & RATHOD LLP
     412 H St. NE, Suite 302
 9   Washington, DC 20002
     Tel: (202) 470-3520
10   nmigliaccio@classlawdc.com
     jrathod@classlawdc.com
11
     ANNICK M. PERSINGER (Bar No. 272996)
12   MAREN CHRISTENSEN (Bar No. 320013)
     TYCKO & ZAVAREEI LLP
13   1828 L Street, NW, Suite 1000
     Washington, D.C. 20036
14   Tel: (202) 973- 0900
     apersinger@tzlegal.com
15   tkoshy@tzlegal.com
16   JESSE NEWMARK (Bar No. 247488)
     ALISON PENNINGTON (Bar No 231861)
17   AIDIN CASTILLO (Bar No. 280262)
     CENTRO LEGAL DE LA RAZA
18   3022 International Blvd., Suite 410
     Oakland, CA 94601
19   Tel: (510) 437-1863
     jessenewmark@centrolegal.org
20   apennington@entrolegal.org
21   Attorneys for Plaintiffs
22

23   DAVIS WRIGHT TREMAINE LLP
     SEAN M. SULLIVAN
24   KENNETH E. PAYSON (Pro Hac Vice)
25

26   By:        /s/ Sean M. Sullivan
     SEAN M. SULLIVAN
27
     MICHAEL J GORBY (Pro Hac Vice)
28   MARY DONNE PETERS (Pro Hac Vice)

                                             3
     [PROPOSED] ORDER ON JOINT STIP
     4823-7720-1831v.3 0108933-000006
          Case 4:17-cv-00755-CW Document 129 Filed 03/09/20 Page 4 of 4


 1   GORBY, PETERS & ASSOCIATES LLC
     1175 Peachtree St. NE, Suite 1000
 2   Atlanta, GA 30361
     Telephone: (404) 239-1150
 3   mgorby@gorbypeters.com
     mpeters@gorbypeters.com
 4

 5   Attorneys for Defendant
     LIBRE BY NEXUS, INC.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                           4
     ORDER ON JOINT STIP
     4823-7720-1831v.3 0108933-000006
